09-00504-mg      Doc 1113      Filed 10/23/18 Entered 10/23/18 11:49:53               Main Document
                                             Pg 1 of 1

                                                    Eric B. Fisher
                                                    Binder & Schwartz LLP            (T) 212.933.4551
                                                    366 Madison Avenue 6th Floor     (F) 212.510.7299
                                                    New York, NY 10017               efisher@binderschwartz.com

 October 23, 2018

 Via ECF, Email and Hand Delivery

 The Honorable Martin Glenn
 United States Bankruptcy Court
 Southern District of New York
 One Bowling Green, Courtroom 523
 New York, New York 10004

        Re: Motors Liquidation Company Avoidance Action Trust v. JPMorgan
            Chase Bank, N.A., Case No. 09-00504 (MG)

 Dear Judge Glenn:

         We represent plaintiff Motors Liquidation Company Avoidance Action Trust. Plaintiff’s
 reply in further support of its Motion for Partial Summary Judgment Dismissing the Non-
 JPMorgan Term Lenders’ Effectiveness Defense is due to be filed this Friday, October 26, 2018.
 We write respectfully to request the Court’s permission to file a 15-page reply brief. Among
 other reasons, the additional five pages are necessary to address two expert declarations
 submitted by the Non-JPMorgan Term Lenders in connection with their opposition to plaintiff’s
 motion. We have conferred with Munger Tolles & Olson LLP, counsel for certain Non-
 JPMorgan Term Loan Lenders, and they do not object to this request.

         We thank the Court for its attention to this request to exceed the reply brief page limit by
 five pages.

                                                                 Respectfully,

                                                                 /s/Eric B. Fisher
                                                                 Eric B. Fisher

 cc:    All counsel of record (by ECF)
